DETAILED ACTION
This Office Action is in response to Amendment filed April 7, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3 and 14 are objected to because of the following informalities:
On line 6 of claim 2, “between direct conversion compound semiconductor layers” should be amended to refer to the direct conversion compound semiconductor layer and the another direct conversion compound semiconductor layer.
On lines 3-4 of claim 3, “direct conversion compound semiconductor layers” should be amended to refer to the direct conversion compound semiconductor layer and the another direct conversion compound semiconductor layer.
On lines 4-5 of claim 14, “direct conversion compound semiconductor layers” should be amended to refer to the direct conversion compound semiconductor layer and the another direct conversion compound semiconductor layer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  Applicant did not originally disclose “the symmetry x-axis or the symmetry y-axis crossing one of the guard ring contact pads” recited on lines 8-9 of claim 3 and on lines 6-7 of claim 14, because none of the Figs. 6-8 of current application show such a feature.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(2) Further regarding claim 2, it is not clear what the limitation “the guard ring contact pads, which are separated by a gap between direct conversion compound semiconductor layers, are not situated on an x-axis or a y-axis of one of the pads” recited on lines 5-7 suggests, because (a) it is not clear what “an x-axis or a y-axis of one of the pads” refers to, how they are defined, and whether they are related to the symmetry x-axis and y-axis recited on line 16 of claim 1, and (b) it is not clear whether “the pads” refer to the guard ring contact pads or the signal pads.
Claims 14-20 depend on claim 2, and therefore, claims 14-20 are also indefinite.

Allowable Subject Matter
Claims 1 and 4-11 are allowed, because Pyyhtia et al. do not disclose the newly added limitation “the outermost circumference comprises both the signal pads and the guard ring contact pads” recited on lines 13-14 of the amended claim 1.

Response to Arguments
Applicant’s arguments with respect to claims 2, 3 and 14-20 have been considered but are moot because of the new ground of rejection of claims 2, 3 and 14-20 discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mizuta et al. (US 9,520,430)
Nishizawa (US 9,177,981)
Akiyama et al. (US 8,492,805)
Oka (US 9,171,968)
Tomita et al. (US 9,478,601)
Tomita (US 9,691,719)

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        May 26, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815